COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-266-CV
 
  
KEITH 
PAGE PARRISH, SR.                                                     APPELLANT
  
V.
  
PDG 
GROUP INCORPORATED                                                    APPELLEE

  
------------
 
FROM 
THE 30TH DISTRICT COURT OF WICHITA COUNTY
 
------------
 
MEMORANDUM OPINION1
 
 
------------
        Keith 
Page Parrish, Sr. appeals the trial court’s grant of summary judgment in favor 
of appellee PDG Group Incorporated. Because appellant failed to pay or make 
arrangements to pay the trial court clerk’s fee for preparing the clerk’s 
record, we dismiss this appeal for want of prosecution.
        The 
trial court signed the judgment that forms the basis of this appeal on August 
14, 2003, and the appellate record was to be filed in this court within sixty 
days after that date. Tex. R. App. P. 35.1. Appellant was responsible for 
paying or making arrangements for paying the fee for the preparation of the 
clerk’s record so that the trial court clerk could file the record in a timely 
manner. Tex. R. App. P. 35.3(a).
        On 
January 27, 2004, we notified appellant that the clerk’s record had not been 
timely filed and requested the record to be filed by February 25, 2004. See 
Tex. R. App. P. 37.3(a)(1). On January 29, 2004, the 
trial court clerk responsible for preparing the record in this appeal informed 
us that appellant had not made arrangements to pay for the clerk’s record. 
Therefore, we notified appellant on February 2, 2004 that we would dismiss his 
appeal for want of prosecution unless he made arrangements by February 17, 2004 
to pay for the clerk’s record and provide us with proof of payment. See 
Tex. R. App. P. 37.3(a)(1), (b).  Appellant did 
not respond with proof of payment. Accordingly, we dismiss the appeal for want 
of prosecution. See Tex. R. App. P. 37.3(b), 42.3(b).

  
                                                          PER 
CURIAM

  
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
March 25, 2004


NOTES
1.  
Tex. R. App. P. 47.4.